UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 Commission File No. 1-2921 PANHANDLE EASTERN PIPE LINE COMPANY, LP (Exact name of registrant as specified in its charter) Delaware 44-0382470 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5051 Westheimer Road 77056-5622 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£Accelerated filer £Non-accelerated filer RSmaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes£No R Panhandle Eastern Pipe Line, LP meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format.Item 2 of Part I has been reduced and Item 3 of Part I and Items 2 and 3 of Part II have been omitted in accordance with Instruction H. PANHANDLE EASTERN PIPE LINE COMPANY, LP FORM 10-Q September 30, 2011 Table of Contents PART I.FINANCIAL INFORMATION:Page Glossary.1 ITEM 1.Financial Statements (Unaudited): Condensed consolidated statement of operations. 2 Condensed consolidated balance sheet.3 Condensed consolidated statement of cash flows.5 Condensed consolidated statement of stockholders’ equity and comprehensive income. 6 Notes to condensed consolidated financial statements. 7 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk.24 ITEM 4.Controls and Procedures. 24 PART II.OTHER INFORMATION ITEM 1.Legal Proceedings.26 ITEM 1A.Risk Factors. 27 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 27 ITEM 3.Defaults Upon Senior Securities. 27 ITEM 4.Reserved. 27 ITEM 5.Other Information.27 ITEM 6.Exhibits. 28 SIGNATURES. 31 GLOSSARY The abbreviations, acronyms and industry terminology used in this Quarterly Report on Form 10-Q are defined as follows: BcfBillion cubic feet Bcf/d Billion cubic feet per day CFO Chief Financial Officer CompanyPEPL and its subsidiaries COO Chief Operating Officer CrossCountry Citrus CrossCountry Citrus, LLC EITR Effective income tax rate EPA United States Environmental Protection Agency ETE Energy Transfer Equity, L.P. ETP Energy Transfer Partners, L.P. Exchange Act Securities Exchange Act of 1934, as amended FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles HAPs Hazardous air pollutants LNG Liquefied Natural Gas LNG Holdings Trunkline LNG Holdings, LLC Panhandle PEPL and its subsidiaries PCBs Polychlorinate biphenyls PEPL Panhandle Eastern Pipe Line Company, LP PEPL Holdings PEPL Holdings, LLC PRPs Potentially responsible parties Sea RobinSea Robin Pipeline Company, LLC SEC United States Securities and Exchange Commission Southern Union Southern Union Company and its subsidiaries Southwest Gas Storage Pan Gas Storage, LLC (d.b.a. Southwest Gas) SPCCSpill Prevention Control and Countermeasure TBtu Trillion British thermal units TrunklineTrunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 1 PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, (In thousands) Operating revenues Transportation and storage of natural gas $ LNG terminalling Other Total operating revenues Operating expenses Operating, maintenance and general Operating, maintenance and general - affiliate (Note 4) Depreciation and amortization Taxes, other than on income Total operating expenses Operating income Other income (expenses) Interest expense ) Interest income - affiliates (Note 4) Other, net 71 63 Total other expenses, net ) Earnings before income taxes Income taxes (Note 9) Net earnings $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS September 30, December 31, (In thousands) Current assets Cash and cash equivalents $
